 Case: 1:18-cv-00791-SJD-KLL Doc #: 51 Filed: 03/10/21 Page: 1 of 1 PAGEID #: 299




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

Daniel Bower,
           Plaintiff(s),

              v.                                 Case No. 1:18-cv-791
                                                 (Dlott, J. ; Litkovitz, M.J.)
Jonathan Granville, et al.,
           Defendant(s).

                                         ORDER

       At the request of the parties, and with the agreement of the Court, this matter is

hereby STAYED to permit the parties to re-engage in court-assisted mediation before

Magistrate Judge Stephanie K. Bowman.

       The parties additional request to extend the discovery and dispositive motion

deadlines for thirty (30) days, is hereby GRANTED. The discovery deadline shall be

extended to March 28, 2021. The dispositive motion deadline shall be extended to April

30, 2021.


Date   3/10/2021
         ________
                                         Karen L. Litkovitz
                                         United States Magistrate Judge


awh    March 10, 2021
